          Case 1:21-cr-00039-AT Document 24 Filed 07/20/21 Page 1 of 2


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: 7/20/2021

              -against-
                                                                              21 Cr. 39 (AT)
OLAJIDE OMASANYA,
                                                                                 ORDER
                               Defendant.
ANALISA TORRES, District Judge:


        By letter dated July 19, 2021, the Government requests an adjournment of dates in light
of the parties’ proposed plea agreement as well as exclusion of time under the Speedy Trial Act.
ECF No. 23. Accordingly:

   1. The requests are GRANTED.

   2. The status conference scheduled for August 5, 2021, and the trial scheduled to begin
      September 7, 2021, are ADJOURNED sine die.

   3. The parties shall appear for an in-person change of plea hearing on September 9, 2021,
      at 11:00 a.m.

   4. By September 2, 2021, the Government shall e-mail to chambers, the elements of the
      offense to which Defendant is pleading guilty, and a copy of documents associated with
      the plea, such as the plea agreement or Pimentel letter, if available, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   5. By September 2, 2021, defense counsel shall submit an e-mail with the following
      information: (1) whether Defendant requires an interpreter; (2) whether Defendant is a
      U.S. citizen; (3) whether Defendant has any additional pending federal or state criminal
      matters; (4) Defendant’s bail status and whether Defendant will seek a change in that
      status; and (5) Defendant’s proposed plea allocution. (The plea allocution should be a
      rich factual narrative that incorporates all of the elements of the offense(s) to which
      Defendant is pleading guilty.)
          Case 1:21-cr-00039-AT Document 24 Filed 07/20/21 Page 2 of 2




   6. The time from July 19, 2021 to September 9, 2021, is excluded from the Speedy Trial
      calculation because the ends of justice served by excluding such time outweigh the
      interests of the public and the Defendant in a speedy trial, in that this will effectuate the
      pretrial resolution of this matter and allow the parties time to prepare for the change of
      plea hearing. See 18 U.S.C. § 3161(h)(7)(A).

      SO ORDERED.

Dated: July 20, 2021
       New York, New York




                                                     2
